Case 2:19-cv-12001-SDW-LDW Document 6 Filed 06/14/19 Page 1 of 1 PagelD: 20 -

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
District of New Jersey

Case Number: 2:19 CV-12001

Plaintiff:
EXPRESS FREIGHT SYSTEMS INC..

vs.

Defendant:
YMB ENTERPRISES INC., ET AL

For:
Jonathan M. Ettman

Received by STATUS, L.L.C. to be served on JOEL MENDLOVIC, 563 FLUSHING AVE, BROOKLYN, NY
1 1 206..

|, Donald Deprete #1 341639, do hereby affirm that on the 9th day of May, 2019 at 1:42 pm, I:

SUBSTITUTE served by delivering a true copy of the Summons In A Civil Case, Complaint, Jury

- Demand and Civil Cover Sheet with the date and hour of service endorsed thereon by me, to: ZEVY |
KATZ as HOUSEHOLD MEMBER/CO-RESIDENT at the address of: 563 FLUSHING AVE, BROOKLYN,
NY 11206, the within named person's usual place of Abode, who resides therein, who is fourteen (14)
years of age or older and informed said person of the contents therein, in compliance with state statutes.

Description of Person Served: Age: 30+, Sex: M, Race/Skin Color: WHITE, Height: 5'7", Weight: 170, Hair:
BROWN, Glasses: Y

i. declare under penalty of perjury under the laws of the United States of America that. the foregoing
information contained in the Return of Service and Statement of Service Fees is True and correct.

hyd Liplod

“Doriald Deprete #1341639

STATUS, L.L.C.

1509 Stuyvesant Avenue
Union, NJ 07083

(908) 688-1414

Our Job Serial Number: STS-2019019685

Ref: NA
Service Fee:

Copyright © 1992-2019 Database Services, Inc. - Process Server's Toolbox V8.0n
